Citation Nr: 1703962	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  12-31 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction is retained by the RO in Albuquerque, New Mexico.

The Veteran testified before the undersigned Veterans Law Judge at a July 2016 Travel Board hearing.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There are positive and negative opinions with respect to whether the Veteran's diagnosed degenerative joint disease of the lumbar spine is related to his active service.  An opinion from P.P., M.D., concluded that it was likely that his lumbar spine disability is related to his activities in-service (heavy lifting) and related complaints of pain.  No discernable rationale was provided with this opinion aside from just repeating a history provided by the Veteran.  Such reduces the overall probative value of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).

With regard to an August 2010 VA medical examination. the examiner based his negative conclusion based on the finding that the Veteran was only seen once in service for complaints of low back pain.  There was no reference or discussion of the June 1981 discharge medical examination.  The discharge medical examination includes a check in the "Spine Other Musculoskeletal" box, which was identified as thoracic scoliosis.  The examination is inadequate because it does not address the likelihood that the Veteran's current back disability is related to the thoracic scoliosis identified at discharge, to include his present assertion that he has experienced continuous low back pain since his active service.  On remand, the AOJ should obtain a supplemental opinion which addresses this question.

In addition the above, the Veteran's medical history denotes that the Veteran has applied for and received Social Security Administration (SSA) disability benefits from approximately 2008.  There is evidence that these records could be linked to his back disability.  See October 2007 Treatment Records.  VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  As it is reasonably possible that the records relate to the Veteran's claimed back disability, they must be obtained prior to adjudication.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("As long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.").  Accordingly, on remand, the AOJ should attempt to obtain all available SSA records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA a copy of the Veteran's award of Social Security Administration disability benefits and copies of the records upon which the award was based.  If no records are obtained, obtain a negative reply and associate it with the claims file.

2.  Obtain any outstanding relevant VA treatment records dated since October 2012 and associate all obtained records with the claims file.

3.  After completing the above development to the extent possible, forward the Veteran's claims file to an appropriate medical provider to determine whether a nexus exists between the Veteran's service and his currently diagnosed lower back disability.

The entire claims file and a copy of this remand must be made available to the examiner prior to providing the opinion.  The examiner must note in the opinion that the evidence in the claims file has been reviewed.  Particular attention is directed to the Veteran's discharge examination from June 1981 and the thoracic scoliosis notation in that exam.  Attention is also directed to the Veteran's complaints of back pain since service and the buddy statements submitted to corroborate the same.  See March 2010 Buddy Statement of B.K.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's lower back disability had its clinical onset during active service, or is related to any in-service disease, event, or injury, to include the reported thoracic scoliosis.  The examiner must provide the underlying reasons for his or her conclusion.

4.  After completing the above development to the extent possible, readjudicate the claim.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




